DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment to the claims, filed on December 16, 2020, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant’s arguments, see pgs. 8-14, with respect to the allowance of the current application has been fully considered but are not persuasive at this time.
New combination of references are provided in a new grounds of rejection such that arguments directed solely to the previously presented combination of references are now moot.

Note by the Examiner
4.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-

Claim Objections
5.	Claims 5-6 and 10-14 are objected to because of the following informalities:

6.	Claims 5-6 and 10-14 either directly or by dependency recite “second semiconductor die”.
Claim 1 from which the current claims depend recites “a semiconductor die” and “the semiconductor die” such that either the “second semiconductor die” should be changed to “another semiconductor die” or the “semiconductor die” should be changed to “first semiconductor die” for “full, clear, concise, and exact terms”, etc. as detailed in 37 CFR 1.71(a). Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3, 5, 7, 15-17, and 21-24 are rejected under 35 U.S.C. 103 as obvious over by Yu et al. (US 2015/0303174 A1), hereinafter as Yu, in view of Shih (US 9,607,967 B1).
Claim 1, Yu discloses a method for forming a package structure (see Figs. 1A-B & 2A-O), comprising:
	forming a redistribution structure (element 106, see [0031] “RDLs 106”, RDL stands for redistribution layers which is a redistribution structure) over a carrier substrate (element 134, see [0042] “carrier 134”);
disposing a semiconductor die (left element 104A, see [0050] “semiconductor dies (e.g., 104A)”) over an interconnect structure (element 108A, see [0031] “Front side (FS) fan-out redistribution layers (RDLs) 108A and 108B” and [0039], element 108A interposed between upper and lower die at least elements 104A and element 102 provides vertical and lateral electrical interconnection between at least die elements disposed above and below, and also provides mechanical support to elements above and below), wherein the redistribution structure and the carrier substrate are positioned at a same side of the semiconductor die (see Fig. 2I, both elements 106 and 134 at a same side of the semiconductor die left element 104A);
stacking the interconnect structure over the redistribution structure (see Fig. 2G element 108A stacked over element 106), wherein the interposer substrate extends across edges of the semiconductor die (across left and right edges in a laterally direction in the provided perspective view);
disposing at least one device element (right element 104A, see [0050] “semiconductor dies (e.g., 104A)”) over the interconnect structure; and
forming a protective layer (element 124 of element 101B, see [0050] “molding compound 124”) to surround the semiconductor die (see Fig. 2J).
	Yu does not disclose the interconnect structure is an interposer substrate.
	Shih discloses the interconnect structure is an interposer substrate (see Fig. 5 element 500 is an RDL interposer substrate, see Column 7 lines 16-20 “RDL interposer 500”; note element 500 is also a substrate because it supports at least another element above it).
 as an RDL interposer substrate as taught by Shih is incorporated as the type of interconnect structure as an RDL interposer substrate of Yu (Note, Shih and Yu both disclose a plurality of RDL structures between die elements, see Yu each of the redistribution structure elements 106, 108A, and 108B are incorporated as RDL interposer substrate elements).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the interconnect structure is an interposer substrate as taught by Shih as the interconnect structure is an interposer substrate of Yu because the combination provides an integrally constructed RDL interposer substrate with chip/die components to provide vertical and lateral electrical connections between a plurality of die elements of a package device, further the RDL interposer substrate provides mechanical support for mounted elements (see Shih Fig. 5 and Column 5);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known redistribution layer structure to provide mechanical support and electrical connection between die elements in a similar package device for another to obtain predictable results of a redistribution layer interposer substrate (see Shih Fig. 5 and Column 5 & Column 8 lines 24-28 and also see Yu Figs. 1A-B & 2A-O and at least [0031] – note, both Shih and Yu disclose the die can be, for example, memory dies).

9.	Regarding Claim 2, Yu and Shih disclose the method for forming a package structure as claimed in claim 1, further comprising stacking a package module (see Yu Figs. 1A-B & 2A-O element 101C, see [0052] “additional semiconductor dies (e.g., dies 104B) … molding compound 124 may be dispensed between dies 104B”;
Note, the interpretation of “package module” is consistent with the Applicant’s specification see Applicant’s specification [0044] “the module 134 is a package module that has one or more  over the redistribution structure, wherein the package module extends across edges of the interposer substrate (see Yu Figs. 1A-B & 2A-O;
Note, the limitation “across” has a plain meaning as provided by the online Merriam-Webster dictionary of “1 a : from one side to the opposite side of”, from a left edge to a right edge, and is consistent with the Applicant’s elected invention represented in Applicant’s Figs. 8A-G package module element 846 extends across edges of the interposer substrate element 802).

10.	Regarding Claim 3, Yu and Shih disclose the method for forming a package structure as claimed in claim 2, wherein the protective layer is formed before the package module is stacked (see Yu protective layer element 124 of element 101B is formed in Fig. 2J before the package module is stacked in Fig. 2M).

11.	Regarding Claim 5, Yu and Shih disclose the method for forming a package structure as claimed in claim 1, further comprising stacking a second semiconductor die (see Yu left element 104B, see [0052] “semiconductor dies (e.g., dies 104B)”) over the redistribution structure such that the semiconductor die is between the redistribution structure and the second semiconductor die (see Yu element 104A between element 106 and element 104B).

12.	Regarding Claim 7, Yu and Shih disclose the method for forming a package structure as claimed in claim 1, wherein the interposer substrate is directly below a package module (see Yu Figs. 1A-B & 2A-O element 101C, see [0052] “additional semiconductor dies (e.g., dies 104B) … molding compound 124 may be dispensed between dies 104B”;
Note, the interpretation of “package module” is consistent with the Applicant’s specification see Applicant’s specification [0044] “the module 134 is a package module that has one or more .

13.	Regarding Claim 15, Yu discloses a method for forming a package structure (see Figs. 1A-B & 2A-O), comprising:
	stacking a first semiconductor die (left element 104A, see [0050] “semiconductor dies (e.g., 104A)”) over an interconnect structure (element 108A, see [0031] “Front side (FS) fan-out redistribution layers (RDLs) 108A and 108B” and [0039], element 108A interposed between upper and lower die at least elements 104A and element 102 provides vertical and lateral electrical interconnection between at least die elements disposed above and below, and also provides mechanical support to elements above and below);
bonding the interconnect structure over a redistribution structure (element 106, see [0031] “RDLs 106”, RDL stands for redistribution layers which is a redistribution structure), wherein the interconnect structure is wider than the first semiconductor die (element 108A wider than left element 104A);
stacking a second semiconductor die (left element 104B, see [0052] “semiconductor dies (e.g., dies 104B)”) and a device element (right element 104B, see [0052]) over the interconnect structure;
forming a first protective layer (element 124 of element 101B, see [0050] “molding compound 124”) to surround the first semiconductor die (see Fig. 2J); and
forming a second protective layer (element 124 of element 101C, see [0052]) to surround the second semiconductor die and the device element (see Fig. 2M).
Yu does not disclose the interconnect structure is an interposer substrate.
 is an interposer substrate (see Fig. 5 element 500 is an RDL interposer substrate, see Column 7 lines 16-20 “RDL interposer 500”; note element 500 is also a substrate because it supports at least another element above it).
	The type of interconnect structure as an RDL interposer substrate as taught by Shih is incorporated as the type of interconnect structure as an RDL interposer substrate of Yu (Note, Shih and Yu both disclose a plurality of RDL structures between die elements, see Yu each of the redistribution structure elements 106, 108A, and 108B are incorporated as RDL interposer substrate elements).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the interconnect structure is an interposer substrate as taught by Shih as the interconnect structure is an interposer substrate of Yu because the combination provides an integrally constructed RDL interposer substrate with chip/die components to provide vertical and lateral electrical connections between a plurality of die elements of a package device, further the RDL interposer substrate provides mechanical support for mounted elements (see Shih Fig. 5 and Column 5);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known redistribution layer structure to provide mechanical support and electrical connection between die elements in a similar package device for another to obtain predictable results of a redistribution layer interposer substrate (see Shih Fig. 5 and Column 5 & Column 8 lines 24-28 and also see Yu Figs. 1A-B & 2A-O and at least [0031] – note, both Shih and Yu disclose the die can be, for example, memory dies).

14.	Regarding Claim 16, Yu and Shih disclose the method for forming a package structure as claimed in claim 15, further comprising bonding a package module (see Yu Figs. 1A-B & 2A-O element 101C, see [0052] “additional semiconductor dies (e.g., dies 104B) … molding compound 124 may be dispensed between dies 104B”;
 over the redistribution structure, wherein the package module extends across edges of the interposer substrate (see Yu Figs. 1A-B & 2A-O;
Note, the limitation “across” has a plain meaning as provided by the online Merriam-Webster dictionary of “1 a : from one side to the opposite side of”, from a left edge to a right edge, and is consistent with the Applicant’s elected invention represented in Applicant’s Figs. 8A-G package module element 846 extends across edges of the interposer substrate element 802).

15.	Regarding Claim 17, Yu and Shih disclose the method for forming a package structure as claimed in claim 16, wherein the first protective layer is formed before the package module is bonded over the redistribution structure (see Yu Fig. 2I-2J the first protective layer element 124 of element 101B is formed before the package module is bonded over the redistribution structure in Fig. 2M).

16.	Regarding Claim 21, Yu discloses a method for forming a package structure (see Figs. 1A-B & 2A-O), comprising:
	forming a first redistribution structure (element 106, see [0031] “RDLs 106”, RDL stands for redistribution layers which is a redistribution structure) over a carrier substrate;
disposing a first semiconductor die (element 102, see [0032] “Die 102 may include a substrate, active devices, and an interconnect structure (not shown). The substrate may be a bulk silicon substrate”) on a first side (first bottom side in the provided perspective view) of an interconnect structure (element 108A, see [0031] “Front side (FS) fan-out redistribution layers (RDLs) 108A and 108B” and [0039], element 108A interposed between upper and lower die at least elements 104A and element ;
stacking the interconnect structure over the first redistribution structure (see Fig. 2G);
forming a first protective layer (element 124 of element 101A, see [0047] “molding compound 124”) to surround the first semiconductor die (see Fig. 2F);
disposing a second semiconductor die (left element 104A, see [0050] “semiconductor dies (e.g., 104A)”) on a second side (second top side) of the interconnect structure (see Fig. 2I), wherein a portion of the first semiconductor die overlaps the second semiconductor die in a normal direction of the carrier substrate (see Fig. 2I), and the first redistribution structure is between the second semiconductor die and the carrier substrate (see Fig. 2I); and
forming a second protective layer (element 124 of element 101B, see [0050] to surround the second semiconductor die (see Fig. 2J). 
Yu does not disclose the interconnect structure is an interposer substrate.
	Shih discloses the interconnect structure is an interposer substrate (see Fig. 5 element 500 is an RDL interposer substrate, see Column 7 lines 16-20 “RDL interposer 500”; note element 500 is also a substrate because it supports at least another element above it).
	The type of interconnect structure as an RDL interposer substrate as taught by Shih is incorporated as the type of interconnect structure as an RDL interposer substrate of Yu (Note, Shih and Yu both disclose a plurality of RDL structures between die elements, see Yu each of the redistribution structure elements 106, 108A, and 108B are incorporated as RDL interposer substrate elements).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the interconnect structure is an interposer substrate as taught by Shih as the interconnect structure is an interposer substrate of Yu because the combination provides an integrally constructed RDL interposer substrate with chip/die components to provide vertical and lateral 
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known redistribution layer structure to provide mechanical support and electrical connection between die elements in a similar package device for another to obtain predictable results of a redistribution layer interposer substrate (see Shih Fig. 5 and Column 5 & Column 8 lines 24-28 and also see Yu Figs. 1A-B & 2A-O and at least [0031] – note, both Shih and Yu disclose the die can be, for example, memory dies).

17.	Regarding Claim 22, Yu and Shih disclose the method for forming a package structure as claimed in claim 21, further comprising forming a package module (see Yu Figs. 1A-B & 2A-O element 101C, see [0052] “additional semiconductor dies (e.g., dies 104B) … molding compound 124 may be dispensed between dies 104B”;
Note, the interpretation of “package module” is consistent with the Applicant’s specification see Applicant’s specification [0044] “the module 134 is a package module that has one or more semiconductor dies”) on the second protective layer (see Yu Fig. 2M), wherein the package module is wider than the first semiconductor die (see Yu Fig. 2M).

18.	Regarding Claim 23, Yu and Shih disclose the method for forming a package structure as claimed in claim 21, further comprising forming a second redistribution structure (see Yu element 108B, which is an RDL interposer substrate structure as combined with Shih) over the interposer substrate (see Yu Fig. 2K), wherein the second redistribution structure and the interposer substrate are disposed on opposite sides of the second semiconductor die (see Yu Fig. 2K element 108B and element 108A on opposite sides of the left element 104A).
Claim 24, Yu and Shih disclose the method for forming a package structure as claimed in claim 21, wherein the interposer substrate is wider than the first semiconductor die (see Fig. 2G).

20.	Claim 4 is rejected under 35 U.S.C. 103 as obvious over by Yu et al. (US 2015/0303174 A1), hereinafter as Yu, in view of Shih (US 9,607,967 B1), in view of Do et al. (US 2016/0300817 A1), hereinafter as Do.

21.	Regarding Claim 4, Yu and Shih disclose the method for forming a package structure as claimed in claim 1.
Yu and Shih do not disclose wherein the interposer substrate contains more filler than the redistribution structure.
	Do discloses wherein the interposer substrate contains more filler than the redistribution structure (see [0039] “Interposer 210 may include one or more laminated layers of polytetrafluoroethylene pre-impregnated (prepreg), FR-4, FR-1, CEM-1, or CEM-3 with a combination of phenolic cotton paper, epoxy, resin, woven glass, matte glass, polyester, and other reinforcement fibers or fabrics.” And see [0066] “Portions of conductive layer 362 operate as an RDL to fan-out and extend electrical connection from semiconductor die 124 and 324.”
The interposer substrate element 210 contains more filler for which a specific type of filler is not provided in the claims, but the interpretation is consistent with the Applicant’s specification – see Applicant’s [0036-0038] “The examples of the fillers may include fibers (such as silica fibers and/or carbon-containing fibers), particles (such as silica particles and/or carbon-containing particles), or a combination thereof.” And “the redistribution structure 102 contains no filler”).)
wherein the interposer substrate contains more filler than the redistribution structure (see Yu Fig. 2O the filler is incorporated in the element 108A not element 106, and see Do Fig. 8b the filler is in element 210 but not in the layers below which contain redistribution layer elements 362).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the interposer substrate contains more filler than the redistribution structure as taught by Do as wherein the interposer substrate contains more filler than the redistribution structure of Yu and Shih because the combination provides added mechanical strength to provide support for the upper and lower elements in the package, and to provide mechanical and electrical protection for the conductive elements within the interposer substrate (see Do [0039-0040]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known material composition of an interposer substrate in a similar device for another to obtain predictable results of the interposer substrate to include fillers (see Do [0039] and also note Do [0040] discloses the interposer substrate includes redistribution layers similar to the RDL interposer substrate of Yu and Shih).

22. 	Claim 6 is rejected under 35 U.S.C. 103 as obvious over by Yu et al. (US 2015/0303174 A1), hereinafter as Yu, in view of Shih (US 9,607,967 B1), in view of Hung et al. (US 2015/0171006 A1), hereinafter as Hung.

23.	Regarding Claim 6, Yu and Shih disclose the method for forming a package structure as claimed in claim 5, further comprising:
forming a second protective layer (see Yu element 124 of element 101B, see [0052] “molding compound 124 may be dispensed between dies 104B”) to surround the second semiconductor die (see Yu Fig. 2O).
Yu and Shih do not explicitly disclose forming a second redistribution structure over the second semiconductor die and the second protective layer.
	Hung discloses forming a second redistribution structure over the second semiconductor die and the second protective layer (see Fig. 34B second redistribution structure element 92 over the second semiconductor die left element 300 and the second protective layer element 86;
see Fig. 34B fourth tier of element 88 including device die elements 400, and a second redistribution structure element 92 at an interface with the third tier of element 86 including third tier device die elements 300, left element 300 corresponds to the second semiconductor die and material of element 86 corresponds to the second protective layer – see [0036]; also note, [0036] “package 84 includes, in additional to the first tier including device(s) 100 and the second tier including device die(s) 200, also include more tiers, for example, up to 8 tiers or more”).
	The specific number of additional tiers as taught by Hung is incorporated as the specific number of additional tiers of Yu and Shih. The combination discloses forming a second redistribution structure over the second semiconductor die and the second protective layer (see Yu Fig. 2O elements 108 and 101 are alternately disposed above the third tier element 101C up to 8 tiers or more – among the additional tiers the element 108C is corresponded to the second redistribution structure, an RDL interposer as consistent with the combination of Yu and Shih).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate forming a second redistribution structure over the second semiconductor die and the second protective layer as taught by Hung as forming a second redistribution structure over the second semiconductor die and the second protective layer of Yu and 
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known number of tiers in a similar package device for another to obtain predictable results (see Hung [0036-0037] and also see Yu [0052] “Although the illustrated device package has three fan-out tiers, fewer (e.g., two) or additional fan-out tiers may also be formed as desired based on package design.”).

24.	Claims 9-11 are rejected under 35 U.S.C. 103 as obvious over by Yu et al. (US 2015/0303174 A1), hereinafter as Yu, in view of Shih (US 9,607,967 B1), in view of Jayaraman et al. (US 9,859,253 B1), hereinafter as Jayaraman.

25.	Regarding Claim 9, Yu and Shih disclose the method for forming a package structure as claimed in claim 1.
Yu and Shih do not disclose further comprising bonding the semiconductor die on the interposer substrate before disposing the semiconductor die over the redistribution structure and stacking the interposer substrate over the redistribution structure.
	Jayaraman discloses forming each tier of the package device separately and subsequently stacking the tiers (see Fig. 2 each respective tier element 102, 104, and 106 are formed separately and subsequently stacking the tiers, and see Column 7 lines 29-36 “The IC package stack assembly procedure 200 may include the first IC package 102, the second IC package 104 and the third IC package 106. The first IC package 102, the second IC package 104 and the third IC package 106 may be manufactured separately and mounted to each other and/or a circuit board after manufacture of the IC packages.”;

The forming each tier of the package device separately and subsequently stacking the tiers as taught by Jayaraman is incorporated as forming each tier of the package device separately and subsequently stacking the tiers of Yu and Shih. The combination discloses further comprising bonding the semiconductor die on the interposer substrate before disposing the semiconductor die over the redistribution structure and stacking the interposer substrate over the redistribution structure (see Yu Fig. 2O, as combined, the semiconductor die left element 104A is bonded to the interposer substrate element 108A before disposing the semiconductor die left element 104A over the redistribution structure element 106 and stacking element 108A over element 106;
To elaborate, Yu’s elements 101A and 106 correspond to Jayaraman’s element 102, Yu’s element 101B and 108A correspond to Jayaraman’s element 104, and Yu’s element 101C and 108B correspond to Jayaraman’s element 106).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate further comprising bonding the semiconductor die on the interposer substrate before disposing the semiconductor die over the redistribution structure and stacking the interposer substrate over the redistribution structure as taught by Jayaraman as further comprising bonding the semiconductor die on the interposer substrate before disposing the semiconductor die over the redistribution structure and stacking the interposer substrate over the redistribution structure of Yu and Shih because the combination allows each of the tiers to be tested prior to stacking them together for the final assembly of the stacked package device, and the ability to test separate dies for being KGD may prevent disposing of an entire non-operational IC package stack 100 due to the failure of a portion of the dies within the IC package stack 100; Further, this approach may be more cost 
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known order of steps to form a stacked package device for another in a similar device to obtain predictable results of forming each tier separately and then stacking them together compared to a bottom up order.

26.	Regarding Claim 10, Yu and Shih and Jayaraman disclose the method for forming a package structure as claimed in claim 9, further comprising stacking a second semiconductor die (see Yu left element 104B, see [0052] “semiconductor dies (e.g., dies 104B)”)) over the interposer substrate such that the interposer substrate is between the semiconductor die and the second semiconductor die (see Yu element 104A between element 106 and element 104B).

27.	Regarding Claim 11, Yu and Shih and Jayaraman disclose the method for forming a package structure as claimed in claim 10, further comprising forming a dielectric layer (see Yu Fig. 2M element 124 of element 101B, see [0052]) over the interposer substrate before the second semiconductor die is stacked, wherein the dielectric layer has a substantially planar top surface (see Yu Fig. 2M) (see Jayaraman Fig. 2 as combined the dielectric layer of Yu is formed over the interposer substrate element 108A before the second semiconductor die left element 104B is stacked).

28.	Claims 12-14 are rejected under 35 U.S.C. 103 as obvious over by Yu et al. (US 2015/0303174 A1), hereinafter as Yu, in view of Shih (US 9,607,967 B1), in view of Jayaraman et al. (US 9,859,253 B1), hereinafter as Jayaraman, in view of Hung et al. (US 2015/0171006 A1), hereinafter as Hung.

Claim 12, Yu and Shih and Jayaraman disclose the method for forming a package structure as claimed in claim 10, further comprising:
forming a second protective layer (element 124 of element 101C, see [0052]) to surround the second semiconductor die.
Yu and Shih and Jayaraman do not explicitly disclose forming a second redistribution structure over the second protective layer and the second semiconductor die.
Hung discloses forming a second redistribution structure over the second protective layer and the second semiconductor die (see Fig. 34B second redistribution structure element 92 over the second protective layer element 86 and the second semiconductor die left element 300;
See Fig. 34B fourth tier of element 88 including device die elements 400, and a second redistribution structure element 92 at an interface with the third tier of element 86 including third tier device die elements 300, left element 300 corresponds to the second semiconductor die and material of element 86 corresponds to the second protective layer – see [0036]; also note, [0036] “package 84 includes, in additional to the first tier including device(s) 100 and the second tier including device die(s) 200, also include more tiers, for example, up to 8 tiers or more”).
	The specific number of additional tiers as taught by Hung is incorporated as the specific number of additional tiers of Yu and Shih. The combination discloses forming a second redistribution structure over the second semiconductor die and the second protective layer (see Yu Fig. 2O elements 108 and 101 are alternately disposed above the third tier element 101C up to 8 tiers or more – among the additional tiers the element 108C is corresponded to the second redistribution structure, an RDL interposer as consistent with the combination of Yu and Shih).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate forming a second redistribution structure over the second semiconductor die and the second protective layer as taught by Hung as forming a second redistribution structure over the second semiconductor die and the second protective layer of Yu and Shih because the combination allows for additional tiers of packaged die elements as desired for additional and/or increased electrical functionalities from the additional die elements (see Hung Fig. 34B and [0036-0037]);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known number of tiers in a similar package device for another to obtain predictable results (see Hung [0036-0037], also see Yu [0052] “Although the illustrated device package has three fan-out tiers, fewer (e.g., two) or additional fan-out tiers may also be formed as desired based on package design.”, also see Jayaraman Column 8 lines 37-44 “While the IC package stack 100 of FIG. 2 is illustrated with three IC packages, it is to be understood that the IC package stack assembly procedure 200 may be applied to any number of IC packages within the IC package stack 100. In some embodiments, one or more of the features of the IC package stack assembly procedure 200 may be repeated based on the number of IC packages within the IC package stack 100.”).

30.	Regarding Claim 13, Yu and Shih and Jayaraman and Hung disclose the method for forming a package structure as claimed in claim 12, further comprising stacking a package module over the second redistribution structure (see Yu Fig. 2O, as combined, stacking a packaged module additional tier 101E including die elements 104E packaged in element 124 over the second redistribution structure element 108C;
Note, the interpretation of “package module” is consistent with the Applicant’s specification see Applicant’s specification [0044] “the module 134 is a package module that has one or more semiconductor dies”).

Claim 14, Yu and Shih and Jayaraman and Hung disclose the method for forming a package structure as claimed in claim 13.
Yu and Shih and Jayaraman and Hung as previously combined do not disclose wherein the package module is bonded onto the second redistribution structure through conductive bumps, and the method further comprises forming an underfill element to surround the conductive bumps.
Jayaraman discloses conductive bumps surrounded by underfill at an interface between each tier of the stacked package device (see Fig. 2 respective conductive bump elements 126, 130, 140 and underfill elements 124, 128, 142 for each tier of the stacked package device).
The conductive bumps surrounded by underfill at an interface between each tier of the stacked package device as taught by Jayaraman is incorporated as conductive bumps surrounded by underfill at an interface between each tier of the stacked package device of Yu and Shih and Jayaraman and Hung as previously combined. The combination discloses wherein the package module is bonded onto the second redistribution structure through conductive bumps, and the method further comprises forming an underfill element to surround the conductive bumps.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the package module is bonded onto the second redistribution structure through conductive bumps, and the method further comprises forming an underfill element to surround the conductive bumps as taught by Jayaraman as wherein the package module is bonded onto the second redistribution structure through conductive bumps, and the method further comprises forming an underfill element to surround the conductive bumps of Yu and Shih and Jayaraman and Hung as previously combined because the combination provides added mechanical strength affixing the tiers of the stacked package device together and also reduces the risk of electrical disconnection between conductive elements at an interface between the tiers by utilizing conductive bumps which are more malleable than, for example, a metal pad and can spread laterally during the 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818